In a proceeding to (1) invalidate petitions designating appellants Martin Dilan et al. as candidates in the Democratic Party primary election to be held on April 6, 1976 for the party positions of State Committeemen and County Committeemen in the 55th Assembly District, Kings County, and (2) validate the said petitions, the appeal, as limited by appellants’ brief, is from so much of a judgment of the Supreme Court, Kings County, dated March 19, 1976, as invalidated the petitions of appellant Martin Dilan and the petitions of certain candidates for the party positions of County Committeemen. Judgment reversed, insofar as appealed from, on the law and the facts, without costs or disbursements, and the petitions in question are validated. The alleged impropriety of appellant Dilan in acting as a volunteer Republican registrar in 1972 did not invalidate the registrations witnessed by him at that time; nor the party enrollments of such registrants (cf. Matter of Celler v Larkin, 71 Misc 2d 17, aifd 40 AD2d 603, affd 31 NY2d 658). Therefore John L. Hicks and Debra Hicks are deemed to have been duly registered and enrolled in the Democratic Party and could properly act in 1976 as subscribing witnesses as to the nominating petitions involved herein. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.